956 F.2d 192
UNITED STATES of America, Plaintiff-Appellee,v.R.G. REYNOLDS, a/k/a Richard Fernando Gonzales, a/k/aRichard Reynolds, Defendant-Appellant.
Nos. 92-50017, 92-50032.
United States Court of Appeals,Ninth Circuit.
Submitted Jan. 29, 1992.*Decided Jan. 29, 1992.

Appeal from the United States District Court for the Central District of California.
Before WALLACE, Chief Judge, SNEED and ALARCON, Circuit Judges.

ORDER

1
A jury convicted appellant R.G. Reynolds of 13 counts of mail fraud in violation of 18 U.S.C. § 1341, and two counts of witness tampering, in violation of 18 U.S.C. § 1512(b)(2)(B).   On December 16, 1991, the district court sentenced him to 14 years imprisonment, five years probation, and restitution of over $400,000.


2
On December 23, 1991, the district court denied Reynolds' motion for bail pending appeal on the grounds that Reynolds failed to show by clear and convincing evidence that he was not a danger to the community and had also failed to raise a substantial question on appeal.   See 18 U.S.C. § 3143(b).   The district court also found that Reynolds had violated the terms of his pretrial release.   Reynolds filed a timely notice of appeal from the judgment and commitment order and now moves for bail pending appeal.


3
We agree with the district court that Reynolds has failed to show by clear and convincing evidence that he does not constitute an economic danger to the community.   We further hold that danger may, at least in some cases, encompass pecuniary or economic harm.   See United States v. Provenzano, 05 F.2d 85, 95 (3rd Cir.1979) (danger not limited to physical harm;  the concept includes the opportunity to exercise a substantial and corrupting influence within a labor union);  United States v. Parr, 399 F.Supp. 883, 888 (W.D.Tex.1975) (pecuniary harm).   Therefore, appellant's motion for bail pending appeal, filed in appeal No. 92-50017, is denied.


4
Reynolds filed a second notice of appeal from the district court order denying bail pending appeal, appeal No. 92-50032.   The district court order denying bail pending appeal is not a final appealable order and therefore, we dismiss appeal No. 92-50032 for lack of jurisdiction.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Ninth Circuit Rule 34-4 and Fed.R.App.P. 34(a)